Citation Nr: 1550747	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  09-09 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for a service-connected chronic strain of the lumbosacral spine with degenerative disk disease, L5-S1 (lumbar spine disability).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Tromble, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to June 1985.
This appeal comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana (hereinafter, "Agency of Original Jurisdiction" or "AOJ").
In August 2009, the Veteran testified at a hearing before an AOJ Decision Review Officer in Indianapolis.  

This appeal was remanded by the Board in November 2012 for further development.  Specifically, the AOJ was asked to assist the Veteran in securing a copy of his Social Security Administration (SSA) records and updated treatment records.  The SSA and treatment records were obtained and the AOJ issued a supplemental statement of the case (SSOC) in April 2013.  Therefore, the Board's remand instructions have been substantially complied with and the matter has been properly returned to the Board for appellate consideration.  

Evidence was added to the electronic file after the SSOC was issued in April 2013, but, the Veteran waived AOJ consideration of this evidence in a letter dated August 2015, so the Board may proceed with adjudicating this appeal.

The Veteran's physical claims file and his file on the VBMS paperless claims processing system have been reviewed.  Accordingly, future consideration of this Veteran's case should take into account the existence of both the physical and electronic records.

As discussed in more detail below, a claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record.  Consideration of an extraschedular rating for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ for referral to the Director, Compensation and Pension Service.


FINDINGS OF FACT

1. During a June 2010 VA examination, the Veteran's thoracolumbar spine had  forward flexion of 0-50 degrees after repeated use.  

2.  Throughout the appeal period, the Veteran has painful motion in his lumbar spine with flare-ups that impact his functioning.  Repetitive motion of the lumbar spine results in increased pain, easy fatigability, lack of endurance, and a decreased range of motion.


CONCLUSION OF LAW

The criteria for an initial rating not to exceed 20 percent for service-connected lumbar spine disability have been met for the entire time on appeal.  38 U.S.C.A. §§ 1155. 5013, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5010, 5237, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability Ratings Generally

The Veteran is seeking an increased initial rating for a lumbar spine disability.  Disability ratings are determined by applying a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (or DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of staged ratings is required.  Federson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant differing ratings.  Francisco, 7 Vet. App. at 58.  

Increased Rating for the Lumbar Spine Disability

Under the current regulations, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes). Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

In this case, the Veteran's back disorder has been rated under Diagnostic Code 5010-5237, for lumbosacral strain rated based on limitation of motion.  38 C.F.R. § 4.71a, DCs 5010, 5237.  Under VA regulations, normal range of motion of the thoracolumbar spine is flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  Therefore, the normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Under the General Rating Formula, a 10 percent rating is assigned when the forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is limited to 235 degrees; or muscle spasm, guarding, or localized tenderness do not result in abnormal gait, abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  

A higher 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion is limited to 120 degrees; or if muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

Finally, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness under 38 C.F.R. §§ 4.40 and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned due to healed injury should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance, in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

A VA examination of the thoracolumbar spine conducted in June 2010 found that the Veteran's forward flexion was 0-65, left lateral flexion was 0-5, right lateral flexion was 0-5, extension was 0-15, and left and right lateral rotation were 0-20 degrees, respectively.   The examiner noted that there was objective evidence of pain on repetitive motion reducing the flexion to 0-50 degrees and extension to 0-10 degrees.  The examiner also noted that the Veteran's pain was moderate with severe flare-ups occurring approximately 3 times per month.  Here the Veteran's range of motion with pain of 0-50 entitles him to a 20 percent rating for his lumbar spine disability.  

VA examinations dated August 2009 and March 2008 showed a greater flexion on single and repetitive use testing which, if viewed in isolation and without due consideration of functional loss, would qualify the Veteran for the 10 percent rating currently assigned.  However, the examiner in both exams noted significant functional loss due to pain on repetitive motion, including an objectively observable fatigability and lack of endurance.  This additional functional loss causes additional disability beyond that reflected on the range of motion measurements, warrants a 20 percent rating.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In a May 2009 VA examination, the examiner noted that the Veteran was prescribed morphine and receiving epidural injections to address his chronic spine pain.  The Veteran had pain on palpation L4-L5-S1 with painful and limited range of motion.  Forward flexion was possible to 70 degrees, extension was 10 degrees, and lateral bending in left and right was 30 degrees.  Rotation in the left and right was 30 degrees.  After repetitive motion the Veteran experienced increased pain, easy fatigability, lack of endurance, and decrease of flexion and extension in the spine with 5 more degrees.
 
During a March 2008 VA examination, the Veteran exhibited mild pain on palpation of  L4-L5 with painful and mild limitation of motion.  Forward flexion was possible to 80 degrees and extension to 15 degrees.  Lateral bending in left and right and rotation in the left and right was recorded at 30 degrees.  With repetitive motion the Veteran demonstrated increased pain, easy fatigability, lack of endurance, and decreasing flexion and extension with 5 more degrees.  As the Veteran's representative pointed out in an October 2009 statement, the examiner also noted that the Veteran was unable to lift or bend because of flare-ups that are triggered by these activities.  While the Veteran's pain on repetitive use and during flare-ups clearly limits his functional capabilities, the Board disagrees with the Veteran's assertion that such flare-ups would automatically translate into a range of motion equal to 0 degrees of flexion.  The examiner explained that on repetitive use flexion is reduced by 5 degrees.   

In addition to the medical evidence of record, the Veteran's statements throughout the appeal also attest to the functional loss his lumbar spine disability has had on his daily life.  See, e.g., Veteran's Statements dated June 2009, October 2009, and December 2012;  August 2009 Hearing Testimony.  The Veteran has indicated that he is in constant pain which is aggravated with use even when performing the simplest of activities.  Id.  Several times a month his back flares-up which results in immobility and bed rest.  Id.  He has had to take several strong narcotics, including morphine and Vicodin to manage the pain.  Id.  These medications often result in nausea and other side effects.    

Therefore, considering the 0-50 degrees of flexion recorded during repetitive use in the June 2010 examination and the impact that pain has had on the Veteran's functional ability throughout the period on appeal, and resolving all reasonable doubt in favor of the Veteran, a 20 percent rating more accurately reflects his disability picture during the appeal period. 

A 20 percent rating is further justified because the evidence demonstrates that the Veteran's guarding is severe enough to result in an abnormal gait.  The Veteran has testified that he constantly guards his movements in an attempt to prevent his back from snapping and flaring up.  Medical records from 1999 reflect that the Veteran regularly complained of low back pain which was deemed by the medical staff as chronic and that he ambulated with a slight limp. See Health Services record dated November 1999.  In the June 2010 VA examination, the examiner noted that the Veteran's gait was abnormal, antalgic, and favoring the left.   See Dorland's Illustrated Medical Dictionary 97 (32nd  ed. 2012) (defining "antalgic" as counteracting or avoiding pain, as a posture or gait assumed so as to lessen pain).   This antalgic gait had also been noted by a physician conducting an exam for disability benefit purposes.  See Exhibit 8F to SSA Decision (Internal Medicine Report dated 1/21/10).

The Veteran's lumbar spine disability does not warrant a 40 percent rating, the next highest rating applicable to the thoracolumbar spine, because there is no evidence in the record showing forward flexion, even with pain, of 30 degrees or less (or approximating such a level of disability) or favorable ankylosis of the entire thoracolumbar spine.

In addition to rating back disabilities under the General Rating Formula for Diseases and Injuries of the Spine, back disabilities may also be rated under the Formula for Rating Invertebral Disc Syndrome (IVDS), if that formula would provide in a higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  

Under the IVDS Formula, a 10 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  Id.  A higher 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months.  Id.  The regulation defines "incapacitating episodes" as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Here, while the Veteran has repeatedly reported that he experiences flare-ups in pain due to his lumbar spine disability which sometimes requires days of immobility and bed rest, there is no evidence that this bed rest is prescribed by a physician and thus would not be compensable.  Accordingly, the Veteran's rating under the General Rating Formula provides a more advantageous rating for him and the IVDS Formula is not for application. 

Finally, the rating schedule provides that any associated neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note 1.  
The Veteran has been diagnosed with radiculopathy of the lower extremities and these disabilities were service-connected as secondary to the Veteran's lumbar spine disability in a January 2009 rating decision.  Each extremity has been rated at 20 percent disabling.   The radiculopathy appears to be chronic and continues to be moderately disabling.    

The medical evidence does not show that the Veteran suffers from any other neurological impairments and the Veteran has not claimed any such impairment.
For example, during VA examinations conducted in March 2008 and December 2008, the Veteran denied any bladder or bowel complaints.  Similarly, no history of bladder, bowel, or other genitourinary problems was noted on the June 2010 VA exam.  Therefore, a separate rating for neurological abnormalities beyond what the Veteran is already rated for due to his bilateral radiculopathy, is not warranted.   

Based on all the foregoing, the evidence establishes that the Veteran has met the criteria associated with a rating of 20 percent, but no more, for his service-connected lumbar spine disability for the entire period on appeal.

Extraschedular Consideration 

Whether the Veteran should be referred for extraschedular consideration for his lumbar spine disability has been considered, but a referral is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  Where an exceptional case arises in which a rating based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  
The threshold factor for extraschedular consideration is a finding that the evidence before the VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. This means that initially there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  38 C.F.R. § 3.321.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Id.; see also Thun, 22 Vet. App. 111. 
In this case, the Veteran's symptoms associated with his service-connected  lumbar spine disability-including decreased range of motion, painful motion, fatigability, and lack of endurance- are contemplated by the rating schedule and no extraschedular consideration is warranted.  The schedular rating criteria specifically provide ratings for limitation of motion, and account for factors such as weakened movement, incoordination, and excess fatigability.  See, e.g., 38 C.F.R. §§ 4.40, 4.45, and 4.59.  In this case, comparing the disability level and symptomology of the Veteran's lumbar spine disability to the rating schedule, the degree of disability throughout the entire period on appeal is contemplated by the schedule and the assigned rating is therefore adequate.
Duties to Notify and Assist
Under applicable criteria, including the Veterans Claims Assistance Act of 2000 (VCAA), the VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a veteran before the initial unfavorable AOJ decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that the VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Here, the required notice was provided in a letter dated April 2007, before the initial unfavorable rating decision was issued.  This letter informed the Veteran of all the aforementioned notice elements, as well as how disability ratings and effective dates are assigned.  Accordingly, all the notification requirements of the VCAA have been satisfied as to both timing and content. 
   
The VA's duty to assist has also been satisfied.  All the necessary development for adjudication of the claim has been accomplished, including obtaining the Veteran's service treatment records, post-service VA and private records, as well as SSA records.   The Veteran was also provided with VA examinations to assess his lumbar spine disability in March 2008, August 2009, and June 2010.  The reports of those examinations have been associated with the claims file and are discussed in this decision.  The VA examinations were adequate for rating purposes.  The VA examiners personally interviewed and examined the Veteran, reviewed radiological reports, and elicited a history of the disability from him.  

The Veteran has questioned the adequacy of the August 2009 examination.    See Statement of Accredited Representative in Appealed Case dated October 2009.  Specifically, the Veteran has taken issue with the VA examiner's conclusion that the Veteran experienced no incapacitating episodes.  As discussed above, "incapacitating episodes", as that phrase is used in the IVDS Formula, has a very specific definition and that definition is not met here.  Moreover, the examiner's report properly noted the impact of flare-ups which are brought on primarily when the Veteran is engaged in activities requiring bending or lifting.   

The Veteran also argues that the examiner's failure to expressly indicate that a goniometer was used in assessing his range of motion runs afoul of 38 C.F.R. § 4.46, a regulation stating that the use of a goniometer in the measurement of limitation of motion is indispensable in examinations.   While the examiner's report does not specifically note the use of the goniometer, there is a presumption of regularity that government officials have properly discharged their official duties.  United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926).  This presumption of regularity in the administrative process may only be rebutted by clear and convincing evidence to the contrary.  Schoolman v. West, 12 Vet. App. 307, 310 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Here, the Veteran has not presented any clear and convincing evidence that the examiner improperly measured the Veteran's range of motion, and no such evidence appears in the record.  Accordingly, the presumption of regularity applies.    

For the reasons already stated, the examinations of record provide adequate information with which to rate the Veteran's disability throughout the appeal period.

Finally, when the Veteran submitted his substantive appeal, he requested a hearing before an AOJ Decision Review Officer in lieu of a Board hearing.  The Veteran gave testimony at a hearing held on August 13, 2009, and has been represented throughout this appeal-including during that hearing-by the American Legion. 

For all the foregoing reasons, the VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because the VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Entitlement to an initial rating not to exceed 20 percent for service-connected lumbar spine disability is granted effective March 7, 2007, subject to the laws and regulations governing the award of monetary benefits.



	(CONTINUED ON NEXT PAGE)

REMAND

A claim for a total disability rating based on individual unemployability (TDIU) has been raised in conjunction with the Veteran's appeal for an initial rating in excess of 10 percent for his lumbar spine disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In May 2009, while his appeal was pending, the Veteran filed a formal claim for TDIU based in part on his lumbar spine disability.  In a rating decision dated July 2010, the AOJ denied entitlement to a TDIU rating.  This issue is therefore before the Board. 
Here, the evidence reflects that the Veteran has not been employed since 2008 and is currently receiving SSA based on his degenerative disc disease.  See SSA decision dated February 2011.  Historically, the Veteran has worked in laborer or production jobs that required him to be on his feet or drive a vehicle.  See, e.g., April 2009 Application for Increased Compensation Based on Unemployability;  American Legion brief dated November 2012; Veteran's Statement in Support of Claim dated June 2009.
The Veteran claims that his inability to stand or walk for any extended time has precluded him from securing and following gainful employment.  See April 2009 Application for Increased Compensation Based on Unemployability.  He has also claimed that the narcotic pain medications he takes to manage the pain from his service-connected disabilities prevent him from securing any employment that would require driving or operating machinery.   See Statement in Support of Claim dated April 2009 and June 2010; Veteran's response to SSOC dated March 2013.  
The claims file includes medical evidence indicating that the Veteran's service- connected lumbar spine disability and bilateral radiculopathy have a significant effect on his occupational activities due to decreased mobility, problems lifting and carrying objects, and the pain he experiences from these disabilities.  Specifically, a VA exam conducted in June 2010 noted the Veteran's primary functional limitations were due to his spine and peripheral neuropathy.  The examiner concluded that these problems would prevent prolonged sitting without the ability to change position occasionally, and would further prevent prolonged standing or walking.  The examiner went on to note that the Veteran would be unable to perform lifting on more than an occasional and non-repetitive basis, and then only be able to lift relatively light objects.  The Veteran was also found to be unable to twist or bend at the waist and incapable of performing job tasks requiring looking upward or side-to-side.  In January 2010, a consultative examiner engaged as part of a state disability determination similarly concluded that the Veteran would be unable to perform work requiring bending, stooping, lifting, twisting, or ladder climbing.   See Exhibit 8F to SSA Decision (Internal Medicine Report dated 1/21/10).
VA regulations provide that a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgement of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  In calculating whether "one disability" meets the 60 percent or 40 percent thresholds, as applicable, disabilities of one or both lower extremities, including the bilateral factor, if applicable, are counted as one disability, as are disabilities resulting from a common etiology or a single accident.  Id.

In this case, the Veteran is service connected for his bilateral hearing loss and tinnitus at 0 percent and 10 percent, respectively.  The Veteran is also service connected for his lumbar spine disability- now rated at 20 percent disabling-and his bilateral lower extremity radiculopathy rated at 20 percent in each extremity.  The lumbar spine disability and the radiculopathy can be combined together for the purposes of assessing whether the threshold requirement of at least one disability rated at 40 percent or more disabling, because the radiculopathy is service connected as secondary to the spine disability.  38 C.F.R. § 4.16(a). When the lumbar spine and radiculopathy disabilities are combined, these disabilities equate to a 50 percent rating, exceeding the requirement that the Veteran have one disability rated at 40 percent or more.  38 C.F.R. §§ 4.25, 4.26.  However, when the combined rating for the lumbar spine and the radiculopathy are again combined with the 10 percent disability rating for tinnitus, the result is a 60 percent combined rating which falls short of the required 70 percent for a schedular TDIU rating.  Id.
Notwithstanding the unavailability of a schedular TDIU rating, the regulations provide that veterans who do not meet the schedular TDIU criteria, but who are otherwise unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, shall be referred to the Director, Compensation and Pension Service, for consideration of an extra-schedular rating of unemployability.  38 C.F.R. § 4.16(b).   Here, for the foregoing reasons, such referral is appropriate.
Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's claim to the Director, Compensation and Pension Service, for consideration of an extraschedular TDIU award.  This referral should include a full statement of the Veteran's service-connected disabilities, as well as his employment, educational, and medical histories.

2.  Then, readjudicate the appeal.  If the appeal remains denied provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


